                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARNELL TIPTON, # N-31614,

                               Plaintiff,

vs.                                                            Case No. 18-cv-1519-MJR

J. LASHBROOK,

                               Defendant.

                                MEMORANDUM AND ORDER

REAGAN, Chief Judge:

       On September 21, 2018, the Court denied Plaintiff’s Motion for Leave to Proceed in

forma pauperis (“IFP Motion”) (Doc. 2), noting that Plaintiff previously “struck out” by filing at

least three prior actions that were dismissed as frivolous, malicious, or for failure to state a claim.

(Doc. 10). Plaintiff also failed to demonstrate imminent danger of serious physical injury. Id. He

was therefore ordered to pay the full filing fee of $400.00 by October 12, 2018. Id. The Court

warned Plaintiff that failure to pay the fee by the deadline would result in dismissal of the action.

Id.

       The deadline has now passed, and Plaintiff has not paid the filing fee, nor has he

requested an extension of the deadline for doing so. As such, Plaintiff is in violation of the

Court’s Order. The Court will not allow this matter to linger indefinitely.

       Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

prejudice based on Plaintiff’s failure to comply with an Order of this Court and for want of

prosecution. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994)). This dismissal shall NOT count as a “strike” under

28 U.S.C. § 1915(g). Plaintiff’s obligation to pay the filing fee for this action was incurred at the


                                                  1
time the action was filed, so the fee of $400.00 remains due and payable. See 28 U.S.C. §

1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A separate order will issue for

the prison Trust Fund Officer to deduct payments from Plaintiff’s trust fund account until the

$400.00 fee is paid in full. All pending motions in this case are hereby DENIED as moot. The

Clerk’s Office is DIRECTED to close this case and enter a judgment accordingly.

       IT IS SO ORDERED.

       DATED: October 29, 2018


                                                    s/ Michael J. Reagan
                                                    Chief Judge
                                                    United States District Court




                                                2
